UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2330



GLENDA A. MCCORMACK,

                                              Plaintiff - Appellant,

          versus


ROANOKE REGIONAL AIRPORT COMMISSION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-00-926-7)


Submitted:   March 7, 2003                 Decided:   March 19, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenda A. McCormack, Appellant Pro Se.    Jim Harold Guynn, Jr.,
GUYNN & MEMMER, P.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenda   A.   McCormack   appeals   the   district   court’s   order

granting summary judgment in favor of the Roanoke Regional Airport

Commission in her sex discrimination action.      We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See McCormack v. Roanoke Regional

Airport Comm’n, No. CA-00-926-7 (W.D. Va. Oct. 16, 2002).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               AFFIRMED




                                   2